Exhibit 10.1

 

 

GRAPHIC [g97451kei001.jpg]

 

 

 

 

March 17, 2011

 

 

 

Richard P. Eno

21 Erie Street

Cambridge, MA 02139

 

Re:  Amended and Restated Employment Agreement

 

Dear Rick:

 

This letter amends and extends the term of the Employment Letter Agreement dated
as of February 20, 2008, as previously amended (the “Agreement”) between you and
Metabolix, Inc. (the “Company”).  As so amended and extended, the Agreement is
restated, effective as of March 17, 2011 (the “Commencement Date”), as follows:

 

This letter is to confirm our understanding with respect to your employment by
the Company.  The terms and conditions agreed to in this letter are hereinafter
referred to as the “Agreement.”  In consideration of the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, we have agreed as follows:

 

1.             Employment.

 

(a)           General.  The Company will employ you, and you will be employed by
the Company, as President and Chief Executive Officer of the Company, reporting
to the Company’s Board of Directors (the “Board”), and you shall have the
responsibilities, duty and authority commensurate with that position.  You will
also perform such other and/or different services for the Company as may be
assigned to you from time to time.  You agree that if your employment hereunder
ends for any reason, you will tender your resignation to the Company of all
offices with the Company as of the date of your termination.

 

(b)           Devotion to Duties.  While you are employed hereunder, you will
use your best efforts, skills and abilities to perform faithfully all duties
assigned to you pursuant to this Agreement and will devote your full business
time and energies to the business and affairs of the Company.  While you are
employed hereunder, you will not undertake any other employment from any person
or entity without the prior written consent of the Company.  You may, however,
without prior approval of the Company, serve as a member of the board of one
other company or organization, with or without compensation, provided that such
membership does not conflict with your obligations to the Company. You must seek
advance approval from the Company in the event you wish to serve as a member of
a board of additional companies or organizations.

 

GRAPHIC [g97451kei002.jpg]

 

--------------------------------------------------------------------------------


 

2.             Term.  The Company hereby agrees to employ you, and you hereby
accept employment with the Company, upon the terms set forth in this Agreement,
for the period commencing on the Commencement Date and ending on the second 
anniversary of the Commencement Date (such period is the “Initial Term”),
subject to earlier termination as provided in Section 4; provided, however, that
at the end of such Initial Term and each anniversary date thereafter, the term
of this Agreement will automatically be extended for an additional year unless,
not less than thirty (30) days prior to the end of such Initial Term or one
(1) year extension period, as the case may be, the Company or you shall have
given written notice that it or you elects not to have the term extended.  The
term of this Agreement as extended and defined by this Section shall be referred
to as the “Agreement Term.”

 

3.             Compensation.

 

(a)           Base Salary.  While you are employed hereunder, the Company will
pay you a base salary at the annual rate of no less than $25,000 per month
(annualized at $300,000.00) (the “Base Salary”).  The Company will pay such base
salary on a semi-monthly basis in accordance with the Company’s normal payroll
practices and will deduct from each monthly salary payment all amounts required
to be deducted or withheld under applicable law or under any employee benefit
plan in which you participate.

 

(b)           Bonus Opportunity.  You will be eligible to receive a cash bonus
in an amount of up to 150% of the Base Salary, based upon the Board’s good faith
assessment of your achievement of individual goals, and of the Company’s
achievement of its goals.  Individual and Company goals will be established, and
modified, in good faith by you and the Board. The Board expects that the target
bonus opportunity will be in the range of 70% of your Base Salary if your
performance fully meets those goals.  To the extent the Board awards you a cash
bonus, the bonus, if payable, shall be calculated and paid no later than two and
a half months following the later of the close of the calendar or of the Company
fiscal year to which such bonus relates.  For any partial year of employment,
your cash bonus will be awarded on a pro rata basis.

 

(c)           Equity Compensation.  The Company, in the Board’s sole discretion,
may from time to time grant to you stock options, restricted stock or other
forms of equity compensation pursuant to the Metabolix, Inc. 2006 Stock Option
and Incentive Plan or any other authorized stock plan in effect at the time.

 

(d)           Vacation.  You will be entitled to paid vacation and paid
holidays, accrued and used in accordance with the Company’s policies as
currently in effect. All vacation days will be taken at times mutually agreed by
you and the Company and will be subject to the business needs of the Company.

 

2

--------------------------------------------------------------------------------


 

(e)           Fringe Benefits.  You will be entitled to participate in employee
benefit plans which the Company provides or may establish for the benefit of its
senior executives generally (for example, group life, disability, medical,
dental and other insurance, retirement, pension, profit-sharing and similar
plans) (collectively, the “Fringe Benefits”).  Your eligibility to participate
in the Fringe Benefits and receive benefits thereunder will be subject to the
plan documents governing such Fringe Benefits.  Nothing contained herein will
require the Company to establish or maintain any Fringe Benefits.

 

(f)            Reimbursement of Certain Expenses.  You shall be reimbursed for
such reasonable and necessary business expenses incurred by you while you are
employed by the Company, which are directly related to the furtherance of the
Company’s business.  You must submit any request for reimbursement no later than
ninety (90) days following the date that such business expense is incurred in
accordance with the Company’s reimbursement policy regarding same and business
expenses must be substantiated by appropriate receipts and documentation.  If a
business expense reimbursement is not exempt from Section 409A of the Code, any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.  Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which you
incur such business expense.

 

4.             Termination of the Term.  The Term shall terminate upon the
occurrence of any of the following:

 

(a)           Termination of the Agreement Term.  The Agreement shall terminate,
upon no less than thirty days prior written notice, at the expiration of the
Agreement Term as set forth in Section 2.

 

(b)           Termination for Cause.  The Agreement shall terminate, at the
election of the Company, for Cause upon written notice by the Company to you. 
For the purposes of this Section, “Cause” for termination shall be limited to
the following:

 

(i)            Your conviction of a felony; or

 

(ii)           Your commission of fraud, or misconduct that results in material
and demonstrable damage to the business or reputation of the Company; or

 

(iii)          Your willful and continued failure to perform your duties
hereunder (other than such failure resulting from your incapacity due to
Disability, as defined herein) within 10 business days after the Company
delivers a written demand for performance to you that specifically identifies
the actions to be performed.

 

3

--------------------------------------------------------------------------------


 

(c)           Termination by the Company without Cause or by You for Good
Reason.  This Agreement shall terminate at the election of the Company without
Cause at any time upon 30 days prior written notice by the Company to you, or by
you for Good Reason (as defined herein).

 

(d)           Death or Disability.  The Agreement shall terminate upon your
death or disability. If you shall be disabled so as to be unable to perform the
essential functions of your position under this Agreement with or without
reasonable accommodation, the Board may remove you from any responsibilities
and/or reassign you to another position with the Company during the period of
such disability, and such reassignment shall not trigger a Good Reason
termination as provided herein.  Notwithstanding any such removal or
reassignment, you shall continue to receive your Base Salary (less any
disability pay or sick pay benefits to which you may be entitled under the
Company’s policies) and benefits under this Agreement (except to the extent that
you may be ineligible for one or more such benefits under applicable plan terms)
for a period of three months, and your employment may be terminated by the
Company at any time thereafter.  Nothing in this Section 4(b) shall be construed
to waive your rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

Notwithstanding the foregoing, if and only to the extent that your disability is
a trigger for the payment of deferred compensation, as defined in Section 409A
of the Code, “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code.

 

(e)           Termination by You.  You may terminate this Agreement at your
election upon not less than 30 days prior written notice to the Company.

 

(f)            Definition of Good Reason.  As used in this Agreement, “Good
Reason” means that you have complied with the ‘Good Reason Process’ (hereinafter
defined) following the occurrence of any of the following events:  (i) a
material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your Base Salary; (iii) a material change in the
geographic location at which you provide services to the Company; (iv) the
material breach of this Agreement by the Company; or (v) expiration of this
Agreement upon written notice as set forth in Section 2 that the Company elects
not to have the term extended.  ‘Good Reason Process’ shall mean that (i) you
reasonably determine in good faith that a ‘Good Reason’ condition has occurred;
(ii) you notify the Company in writing of the occurrence of the Good Reason
condition within 60 days of the occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the ‘Cure Period’), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) you terminate your employment within 60

 

4

--------------------------------------------------------------------------------


 

days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

5.             Effect of Termination.

 

(a)           In the event (i) you are terminated for Cause; (ii) you are
terminated for death or Disability; or (iii) you voluntarily resign (other than
for Good Reason), unless otherwise specifically provided herein, you, or your
estate, shall be eligible only to receive (i) the portion of your Base Salary as
has accrued prior to the effectiveness of such termination and has not yet been
paid, (ii) an amount equal to the value of your accrued unused vacation days,
and (iii) reimbursement for expenses properly incurred by you on behalf of the
Company prior to such termination if such expenses are properly documented in
accordance with Company policy and practice and submitted for reimbursement
within 30 days of the termination date (collectively, the “Accrued
Obligations”).  Such amounts will be paid promptly after termination in
accordance with applicable law but in no event more than 45 days after the date
on which your employment terminates.

 

(b)           In the event (i) you are terminated without Cause; or (ii) you
resign for Good Reason, in addition to the Accrued Obligations, and contingent
on your executing a complete release of claims against the Company within thirty
(30) days after the date of termination, and you do not revoke the release (a
fully effective release is hereafter, the “Release”), you shall be entitled, in
addition to the Accrued Obligations, to receive: (A) continuation of your Base
Salary in effect at the time of termination for the period of twelve (12) months
following your delivery of the Release, commencing on the 37th day after the
date on which your employment terminates (provided the Release is effective
prior to such date), payable in accordance with the Company’s normal payroll
practices, provided that the first payment will include all amounts which would
have been paid in the 37 days following your termination of employment;
(B) payment of COBRA premiums to maintain medical and dental benefits, if any,
in effect at the time of termination for the earlier of (x) 12 months following
the termination and (y) the date you become insured under a medical insurance
plan providing similar benefits to that of the Company plan; and (C) a payment
equal to the average of the cash performance bonuses (if any) paid or payable to
you with respect to the two calendar years preceding the termination, to be paid
in a single lump-sum on the 37th day following the date of your termination of
employment.

 

(c)           If your employment continues after the expiration of this
Agreement, this Section 5 (c), Sections 4(b) and (f), and Sections 5(d) through
(h) all shall survive the termination of this Agreement for a period of six
(6) months, and Sections 3 (c), (d), (e) and (f) and Section 9(e)(ii) shall
survive the expiration of this Agreement for so long as you remain an employee
of the Company.

 

(d)           Additional Benefits Upon Termination in Connection With a Change
of Control.  In the event that your employment is terminated by the Company
without Cause or by you for Good Reason (each, as defined herein) within 12
months immediately following

 

5

--------------------------------------------------------------------------------


 

or 6 months immediately prior to a Change of Control, then, in addition to the
Accrued Obligations and the benefits described in Section 5(b), you shall be
entitled to receive full vesting of all unvested equity granted to you under the
2006 Stock Plan or any authorized successor stock plan provided that the
conditions to vesting other than the passage of time have been satisfied. To the
extent the Company grants you any other equity or deferred compensation
benefits, including, for example, restricted stock units, phantom stock or
participation in a deferred compensation program, such additional benefits shall
similarly accelerate and vest upon a Change in Control as provided herein.

 

(e)  The payments, benefits and vesting, if any, to which you are entitled under
Section 5 (and all other payments, benefits and vesting to which you may be
entitled) shall be provided without regard to whether the deductibility of such
payments, benefits and vesting would be limited or precluded by Section 280G of
the Code (“Section 280G”) and without regard to whether such payments (or any
other payment, benefits and vesting) would subject you to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”).  If any portion of the payments, benefits and vesting to or
for your benefit (including, but not limited to, payments, benefits and vesting
under this Agreement but determined without regard to this paragraph)
constitutes an “excess parachute payment” within the meaning of Section 280G
(the aggregate of such payments being hereinafter referred to as the “Excess
Parachute Payments”), the Company shall promptly pay to the relevant taxing
authority as withholding taxes at such time or times when each payment of Excise
Tax is due, an additional amount (the “gross-up payment”) that after reduction
for all taxes (including but not limited to the Excise Tax) with respect to such
gross-up payment equals the Excise Tax with respect to the Excess Parachute
Payments; provided, that to the extent any gross-up payment would be considered
“deferred compensation” for purposes of Section 409A of the Code, the manner and
time of payment, and the provisions of this Section 5(e), shall be adjusted to
the extent necessary (but only to the extent necessary) to comply with the
requirements of Section 409A with respect to such payment so that the payment
does not give rise to the interest or additional tax amounts described at
Section 409A(a)(1)(B) or Section 409A(b)(4) of the Code (the “Section 409A
penalties”); and further provided, that if, notwithstanding the immediately
preceding proviso, the gross-up payment cannot be made to conform to the
requirements of Section 409A of the Code, the amount of the gross-up payment
shall be determined without regard to any gross-up for the Section 409A
penalties.  The determination as to whether your payments, benefits and vesting
include Excess Parachute Payments and, if so, the amount of such, the amount of
any Excise Tax owed with respect thereto, and the amount of any gross-up payment
shall be made at the Company’s expense by such certified public accounting firm
as the Board may designate prior to a Change of Control (the “accounting
firm”).  Notwithstanding the foregoing, if the Internal Revenue Service shall
assert an Excise Tax liability that is higher than the Excise Tax (if any)
determined by the accounting firm, the Company shall promptly augment the
gross-up payment to address such higher Excise Tax liability. Notwithstanding
anything in this section to the contrary, the maximum

 

6

--------------------------------------------------------------------------------


 

amount of the gross-up payment, including any gross-up for Section 409A
penalties, shall not exceed $500,000.

 

(f)            “Change of Control”.  As used herein, a “Change of Control” shall
occur or be deemed to have occurred only upon any one or more of the following
events:

 

(i)            any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company, in substantially the same proportions as their ownership of
stock of the Company), directly or indirectly, of securities of the Company,
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or

 

(ii)           persons who, as of the Effective Date, constituted the Company’s
Board of Directors (the “Incumbent Board”) cease for any reason including,
without limitation, as a result of a tender offer, proxy contest, merger,
consolidation or similar transaction, to constitute at least a majority of the
Board of Directors, provided that any person becoming a director of the Company
subsequent to the Effective Date whose election was approved by at least a
majority of the directors then comprising the Incumbent Board shall, for
purposes of this Section 6(f), be considered a member of the Incumbent Board; or

 

(iii)          the consummation of a merger or consolidation of the Company with
any other corporation or other entity, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(g)           Separation from Service.  Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred

 

7

--------------------------------------------------------------------------------


 

until such time as you incur a “separation from service” with the Company in
accordance with Section 409A(a)(2)(A)(i) of the Code and the applicable
provisions of Treasury Regulation Section 1.409A-1(h).

 

(h)           Section 409A.

 

(i) Anything in this Agreement to the contrary notwithstanding, if at the time
of your ‘separation from service,” the Company determines that the you are a
‘specified employee’ within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after your separation from service, or (B) your death.  If
any such delayed cash payment is otherwise payable on an installment basis, the
first payment shall include a catch-up payment covering amounts that would
otherwise have been paid during the six-month period but for the application of
this provision, and the balance of the installments shall be payable in
accordance with their original schedule.

 

(ii)               Solely for purposes of Section 409A of the Code, each
installment payment described in Section 5 is considered a separate payment.

 

6.             Noncompetition, Confidentiality and Inventions Obligations.  You
and the Company have executed the Company’s Employee Noncompetition,
Confidentiality and Inventions Agreement dated February 20, 2008, which shall
continue in full force and effect.

 

7.             Disclosure to Future Employers.  You will provide, and the
Company, in its discretion, may similarly provide, a copy of the covenants
contained in the Employee Noncompetition, Confidentiality and Inventions
Agreement to any business or enterprise which you may, directly or indirectly,
own, manage, operate, finance, join, control or in which you may participate in
the ownership, management, operation, financing, or control, or with which you
may be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

 

8.             Representations.  You hereby represent and warrant to the Company
that you understand this Agreement, that you enter into this Agreement
voluntarily and that your employment under this Agreement will not conflict with
any legal duty owed by you to any other party.

 

8

--------------------------------------------------------------------------------


 

9.             General.

 

(a)           Notices.  All notices, requests, consents and other communications
hereunder which are required to be provided, or which the sender elects to
provide, in writing, will be addressed to the receiving party’s address set
forth above or to such other address as a party may designate by notice
hereunder, and will be either (i) delivered by hand, (ii) sent by overnight
courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.  All notices, requests, consents and other
communications hereunder will be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by registered or certified mail, on the 5th business day
following the day such mailing is made.

 

(b)           Entire Agreement.  This Agreement, together with any Stock Option
Agreements executed by you and the Company (either prior to or in conjunction
with this Agreement) and the Employee Noncompetition, Confidentiality and
Inventions Agreement embody the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

 

(c)           Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

 

(d)           Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

 

(e)           Assignment.  (i) The Company shall cause its rights and
obligations hereunder to be assumed by any person or entity that succeeds to all
or substantially all of the Company’s business or that aspect of the Company’s
business in which you are principally involved and may assign its rights and
obligations hereunder to any Company Affiliate.  (ii) You may not assign your
rights and obligations under this Agreement without the prior written consent of
the Company and any such attempted assignment by you without the prior written
consent of the Company will be void; provided, however, in the event of your
death, your rights, compensation and benefits under this Agreement shall inure
to the benefit of your estate, such that, for example, stock issuable to you,
and awards and payments payable to you, shall be issued and paid to your estate.

 

9

--------------------------------------------------------------------------------


 

(f)            Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of Massachusetts, without giving effect to the conflict of law principles
thereof.

 

(g)           Jurisdiction, Venue and Service of Process.  Any legal action or
proceeding with respect to this Agreement will be brought in the courts of
Massachusetts or of the United States of America for the District of
Massachusetts.  By execution and delivery of this Agreement, each of the parties
hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts.

 

(h)           Jury Waiver. You and the Company agree to waive trial by jury in
connection with any action arising from or relating to this Agreement.

 

(h)           Severability.  The parties intend this Agreement to be enforced as
written.  However, if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

 

(i)            Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

(j)            Acknowledgments.  You recognize and agree that the enforcement of
the Noncompetition, Nondisclosure and Inventions Agreement may be necessary to
ensure the preservation, protection and continuity of the business, trade
secrets and goodwill of the Company.  You agree that, due to the proprietary
nature of the Company’s business, the restrictions set forth in the
Noncompetition, Confidentiality and Inventions Agreement may be reasonable as to
time and scope.

 

(k)           Taxes.  All payments required to be made by the Company to you
under this Agreement shall be subject to the withholding of such amounts for
taxes and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.  To the extent
applicable, it is intended that this Agreement be exempt from, or comply with
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of
Section 409A of the Code and the official guidance issued thereunder. 
Notwithstanding the foregoing, the

 

10

--------------------------------------------------------------------------------


 

Company does not guarantee the tax treatment or tax consequences associated with
any payment or benefit arising under this Agreement.

 

(l)            Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.

 

 

Very truly yours,

 

 

 

Metabolix, Inc.

 

 

 

 

 

By:

/s/ Anthony J. Sinskey

 

Name:  Anthony J. Sinskey

 

Title:  Chairman of the Compensation Committee

 

 

Accepted and Approved:

 

 

 

/s/ Richard P. Eno

 

3/31/11

Richard P. Eno

Date

 

11

--------------------------------------------------------------------------------